Case: 14-60605      Document: 00513213066         Page: 1    Date Filed: 09/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 14-60605
                                                                                FILED
                                                                        September 30, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
GASPAR BONIFACIO MARCOS-CARDONA, also known as Angel Cardona-
Rios,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 967 830


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Gaspar Bonifacio Marcos-Cardona petitions this court for review of the
Board of Immigration Appeals’s (BIA) decision dismissing his appeal of the
Immigration Judge’s (IJ) discretionary denial of cancellation of removal. He
argues that this court has jurisdiction because he raises questions of law.
Marcos-Cardona contends that the BIA and IJ failed to aggregate the hardship



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60605    Document: 00513213066     Page: 2   Date Filed: 09/30/2015


                                 No. 14-60605

factors he presented, which resulted in a violation of his due process rights and
the right to present evidence. He also argues that the IJ and BIA failed to
consider the impact of removal on his children’s education.         In addition,
Marcos-Cardona contends that his son’s speech impediment should have been
given more consideration because his testimony in support of the speech
impediment was credible. Finally, he argues that the IJ and BIA failed to
render an individualized hardship determination as to each child.
      Under 8 U.S.C. § 1252(a)(2)(B)(i), no court shall have jurisdiction to
review any judgment relating to requests for relief under § 1229b.          This
provision does not, however, preclude review of constitutional claims or
questions of law. § 1252(a)(2)(D); see Wilmore, v. Gonzales, 455 F.3d 524, 526
(5th Cir. 2006). But the alien’s framing of an issue is not dispositive. We will
decline to consider an abuse-of-discretion argument cloaked in constitutional
or legal garb. Hadwani v. Gonzales, 445 F.3d 798, 801 (5th Cir. 2006); Delgado-
Reynua v. Gonzales, 450 F.3d 596, 599-600 (5th Cir. 2006). That is the case
here. Because Marcos-Cardona’s arguments are nothing more than a
disagreement with the weighing of the factors underlying the discretionary
decision whether he merited cancellation of removal, we lack jurisdiction. See
Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2003).
      Accordingly,    the   petition   is   DISMISSED       FOR     LACK     OF
JURISDICTION.




                                       2